



WARNING

This is a case under the
Child, Youth and Family Services Act, 2017
and subject to subsections 87(8) and 87(9) of this legislation.
These subsections and
    subsection 142(3) of
the
Child,
    Youth and Services Act, 2017
, which
deals with the consequences of
    failure to comply, read as follows:

87
(8)
Prohibition re identifying child
 No
    person shall publish or make public information that has the effect of
    identifying a child who is a witness at or a participant in a hearing or the
    subject of a proceeding, or the childs parent or foster parent or a member of
    the childs family.

(9)
Prohibition re identifying person charged
 The court may make an order prohibiting the publication of information that
    has the effect of identifying a person charged with an offence under this Part.

142
(3)
Offences re publication
 A person who
    contravenes subsection 87(8) or 134(11) (publication of identifying
    information) or an order prohibiting publication made under clause 87(7)(
c
)
    or subsection 87(9), and a director, officer or employee of a corporation who
    authorizes, permits or concurs in such a contravention by the corporation, is
    guilty of an offence and on conviction is liable to a fine of not more than
    $10,000 or to imprisonment for a term of not more than three years, or to both.




WARNING

THIS IS AN APPEAL UNDER THE

YOUTH CRIMINAL JUSTICE ACT

AND IS SUBJECT TO:

110(1)          Subject
    to this section, no person shall publish the name of a young person, or any
    other information related to a young person, if it would identify the young
    person as a young person dealt with under this Act.

(2) Subsection (1) does not apply

(a) in a case where the
    information relates to a young person who has received an adult sentence;

(b) in a case where the
    information relates to a young person who has received a youth sentence for a
    violent offence and the youth justice court has ordered a lifting of the
    publication ban under subsection 75(2); and

(c) in a case where the
    publication of the information is made in the course of the administration of
    justice, if it is not the purpose of the publication to make the information
    known in the community.

(3) A young person
    referred to in subsection (1) may, after he or she attains the age of eighteen
    years, publish or cause to be published information that would identify him or
    her as having been dealt with under this Act or the
Young Offenders Act
,
    chapter Y-1 of the Revised Statutes of Canada, 1985, provided that he or she is
    not in custody pursuant to either Act at the time of the publication.

111(1)          Subject
    to this section, no person shall publish the name of a child or young person,
    or any other information related to a child or a young person, if it would
    identify the child or young person as having been a victim of, or as having
    appeared as a witness in connection with, an offence committed or alleged to
    have been committed by a young person.

138(1)          Every
    person who contravenes subsection 110(1) (identity of offender not to be
    published), 111(1) (identity of victim or witness not to be published), 118(1)
    (no access to records unless authorized) or 128(3) (disposal of R.C.M.P.
    records) or section 129 (no subsequent disclosure) of this Act, or subsection
    38(1) (identity not to be published), (1.12) (no subsequent disclosure), (1.14)
    (no subsequent disclosure by school) or (1.15) (information to be kept
    separate), 45(2) (destruction of records) or 46(1) (prohibition against
    disclosure) of the
Young Offenders Act
, chapter Y-1 of the Revised
    Statutes of Canada, 1985,

(a) is guilty of an
    indictable offence and liable to imprisonment for a term not exceeding two
    years; or

(b)  is guilty of an
    offence punishable on summary conviction.




The court released its judgment in this matter to counsel and the
    appellant only, on May 8, 2020, after an
in camera
hearing. Following submissions
    from counsel who reviewed the unredacted judgment, the court released a
    redacted version of the reasons to the public. The full reasons along with the
    rest of the Court of Appeal file remain under seal.

COURT OF APPEAL FOR ONTARIO

CITATION:
    M.E. v. R., 2020 ONCA 429

DATE:
    20200629

DOCKET:
    C67498

Lauwers,
    Hourigan and Fairburn JJ.A.

BETWEEN

M.E.

Plaintiffs
    (Appellant)

and


Her
  Majesty the Queen in Right of Ontario
,


Childrens
  Aid Society of Toronto
and

Durham
    Childrens Aid Society
Defendants
    (
Respondents
)
M.E., acting in person
Domenico Polla, for the respondent Her
    Majesty the Queen in Right of Ontario
Scott C. Hutchison, for the
    respondents Childrens Aid Society of Toronto, Giovanna Asaro and Ada Lee
    (contempt appeal)
Giovanna Asaro, for the respondent
    Childrens Aid Society of Toronto (summary judgment appeal)
Heard: February 28, 2020
On appeal from the orders of Justice
    Paul B. Schabas of the Superior Court of Justice, dated September 23, 2019,
    with reasons reported at 2019 ONSC 5138 and 2019 ONSC 5141.
COSTS ENDORSEMENT
[1]

We previously dismissed the appeal of the
    contempt order, allowed the appeal on one issue on the summary judgment appeal,
    and dismissed the balance of the summary judgment appeal
.
This endorsement addresses the effect of our order on
    the costs awarded by the motion judge and the costs of the appeals.
[2]

On the summary judgment motion, Ontario and
    the Childrens Aid Society sought their partial indemnity costs for the action,
    which totalled $60,000. The appellant did not provide costs submissions. The
    motion judge ordered all-inclusive costs of $35,000, to be paid by the
    appellant to the respondents if demanded. The Childrens Aid Society also
    sought costs for the contempt motion, and the motion judge awarded partial
    indemnity all-inclusive costs of $7,500.
[3]

Given that the case is now continuing, Ontario
    and the Childrens Aid Society are not entitled to their costs of the action.
    Further, due to the appellants partial success on the summary judgment appeal,
    a reduction in the costs awarded on that motion is appropriate. We reduce the
    costs awarded on the summary judgment motion to the all-inclusive amount of
    $10,000, to be paid in total to all respondents. There is no basis to interfere
    with the costs awarded on the contempt motion as the appeal of that order was dismissed
    and the costs ordered are fair and reasonable.
[4]

Regarding the costs of the appeal, the appellant
    and Ontario agreed to an order of no costs. The Childrens Aid Society seeks
    costs of the contempt appeal of $11,097 in substantial indemnity costs or, in
    the alternative, partial indemnity costs of $7,085. It also seeks partial
    indemnity costs, reduced by one-third, plus disbursements and HST (about
    $5,511.63 total), for the summary judgment appeal, which it submits is a
    reduced figure to reflect the appellants partial success on appeal. The
    appellant seeks costs for both appeals against the Childrens Aid Society but
    did not stipulate a figure.
[5]

As the successful party on the appeal of the
    contempt order, the Childrens Aid Society is entitled to its costs on a
    partial indemnity basis, which we fix in the all-inclusive amount of $3,500.
    Regarding the summary judgment appeal, there was mixed success, but the
    Childrens Aid Society was the more successful party, succeeding on three of
    four issues. Therefore, we order the appellant to pay to the Childrens Aid
    Society costs on a partial indemnity basis for that appeal, which we fix in the
    all-inclusive amount of $1,500.
P. Lauwers J.A.
C.W. Hourigan J.A.
Fairburn J.A.